Citation Nr: 0411348	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 15, 1943 
to March 15, 1944.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDING OF FACT

The veteran does not have qualifying active service for purposes 
of entitlement to VA pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected disability pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 
5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

There has been a significant recent change in the law. On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the date 
of enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2003); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was intended 
to have retroactive effect).

The final rule implementing the VCAA was published on August 29, 
2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he or 
VA bears the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West Supp. 20032); 38 C.F.R. § 
3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claimant was notified of the information necessary to 
substantiate his claim and in SOC and SSOCs, the RO has explained 
in detail that the veteran did not have qualified service for 
pension benefits.  Thus, the Board finds that VA has no 
outstanding duty to inform him that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2003); 38 C.F.R. § 3.159(c), (d) (2003).  

In this case, there is no such additional evidence which would be 
helpful to the claim.  For the above reasons, the Board finds that 
the requirements of the VCAA have been met by the RO.




Nonservice-connected disability pension benefits

The term veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, including 
organized guerilla forces under commanders appointed, designated, 
or subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under contracts 
of National Service Life Insurance entered into before February 
18, 1946; chapter 10 of title 37; and chapters 11, 13 (except 
section 412(a)), and 23 of this title. See 38 U.S.C.A. § 107(a) 
(West 1991).  

In effect, those persons with such service are not entitled to 
non- service-connected VA disability pension benefits.  Id.  
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the Court) 
has held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. 
Gober, 10 Vet. App. 340, 341-42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed forces."  
Duro and Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the veteran had recognized guerilla service, as verified by 
the United States Army service department, with enlistment 
pursuant to 38 U.S.C. § 107(a) which did not extend eligibility 
for nonservice-connected pension benefits.  Thus, the veteran's 
service falls into the service period that has been deemed not to 
be active military service, and thus the appellant is not entitled 
to non-service- connected pension.  See 38 U.S.C.A. § 107(a); 
Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the veteran argues that he should be 
entitled to pension benefits, the law is dispositive of this 
issue.  The Board is bound by the service department's findings as 
to the veteran's service.  See Duro, supra.  As such, the veteran 
did not have the requisite service for basic eligibility for non-
service connected pension benefits as required by law.  

The veteran has submitted statements from himself and others which 
support the information provided by the service department with 
regard to his certified service.  However, the statements and 
documents with relate to his service in the Commonwealth Army of 
the Philippines are irrelevant to the issue at hand as to VA 
entitlements.

Consequently, the Board determines that there is no legal basis on 
which the appellant's claim for non-service-connected pension 
benefits can be based.  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. at 430; see also 
Venturella, 10 Vet. App. at 342.  The Board is bound by 38 
U.S.C.A. § 107(a), and therefore has no choice but deny the 
veteran'pension claim.  38 U.S.C.A. §§ 501(a), 7104(c) (West 
1991); 38 C.F.R. § 19.5 (2003).


ORDER

Nonservice-connected disability pension benefits are denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



